      Case 1:12-cv-07372-LJL-KNF Document 331 Filed 06/26/20 Page 1 of 1




                                        THOMA S A. AR ENA
                                                  Partner
                               55 Hudson Yards | New York, NY 10001-2163
                                             T: 212.530.5828
                                   tarena@milbank.com | milbank.com


June 26, 2020

VIA ECF

Hon. Lewis J. Liman
United States District Court, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:      Financial Guaranty Insurance Company v. The Putnam Advisory Company, LLC,
                No. 12-cv-7372 (S.D.N.Y.)

Dear Judge Liman:

       This firm represents Defendant The Putnam Advisory Company, LLC (“Putnam”) in the
above-referenced matter. Pursuant to the Court’s June 23, 2020 Order (ECF No. 323), Putnam
hereby proposes to present its Phase 1 witnesses in the following order:

             1. Carl D. Bell
             2. John C. Van Tassel
             3. Dr. Francis Longstaff, PhD, CPA, CFA
             4. John H. Dolan

      Dr. Longstaff is currently scheduled to testify as an expert witness in another trial on or
between July 21-23, 2020. Accordingly, depending on when Putnam begins its case-in-chief,
Putnam may need to call Dr. Longstaff out of order, should the Court allow Putnam to do so.

                                                        Respectfully submitted,


                                                        /s/ Thomas A. Arena
                                                        Thomas A. Arena
cc:    All Counsel of Record (via ECF)




                                                                                             40785.00400
